Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maturaporn (US 6000408).
Regarding Claim 1, Maturaporn, in the same field of endeavor, discloses a scrunchy (20), comprising: an outer tube (22’/22; Column 2 Line 67 – Column 3, Line 1) defining an annular interior (see Figure 3); and an inner elastic element (21; Column 2, Line 67) within the outer tube (abstract), the inner elastic comprising a continuous loop lacking a seam (abstract discloses there is no sewing process, therefore it is seamless).
Regarding Claim 2, Maturaporn discloses the inner elastic element comprises a fabric (abstract).
Regarding Claim 3, Maturaporn discloses the inner elastic element consists of a fabric (abstract).
Regarding Claim 7, Maturaporn discloses the inner elastic element lacks a knot (Figure 5D shows the elastic inside of the outer tube with no knot).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Maturaporn further in view of Rizzuto (US 20160262503).
Regarding Claim 4, Maturaporn discloses the device substantially as claimed. While Maturaporn discloses a scrunchy (20, Figs. 2-53) comprising: an outer tube (22/22’, Figs. 2) defining an annular interior (Fig. 3); and an inner elastic element (21) within the outer tube (Figs. 3 and 4, abstract), the inner elastic comprising a continuous loop (Fig. 5D) lacking a seam (abstract and col. 4 lines 9-13 discloses that no sewing process is required to manufacture the scrunchy, col. 3 lines 20-25 discloses connecting ends of the fabric elastic band 21 by ultrasonic welding to form the loop shape, col. 3 lines 20-25 disclose). Maturaporn does not disclose the inner elastic is knitted.
Rizzuto, in the same field of endeavor, teaches a scrunchy (10), in which the elastic (14), is woven (Paragraph [0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the construction of Maturaporn’s inner elastic as taught by Rizzuto in order to ensure expansion upon application of a force and return to its predefined length upon removal of the force (Rizzuto Paragraph [0024]) for use as a hair or ponytail holder (Rizzuto abstract) while providing a stronger elastic that is able to hold thicker hair.
Regarding Claim 10, Maturaporn discloses a scrunchy (20) comprising: an outer tube (22) defining an annular interior (see Figure 3); and an inner elastic element 21 comprising a continuous loop within the outer tube (abstract), the continuous loop the inner elastic comprising a continuous loop (Fig. 5D) lacking a seam (abstract and col. 4 lines 9-13 discloses that no sewing process is required to manufacture the scrunchy, col. 3 lines 20-25 discloses connecting ends of the fabric elastic band 21 by ultrasonic welding to form the loop shape, col. 3 lines 20-25 disclose). Maturaporn does not disclose the inner elastic is knitted.
Rizzuto, in the same field of endeavor, teaches a scrunchy (10), in which the elastic (14), is woven (Paragraph [0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the construction of Maturaporn’s inner elastic as taught by Rizzuto in order to ensure expansion upon application of a force and return to its predefined length upon removal of the force (Rizzuto Paragraph [0024]) for use as a hair or ponytail holder (Rizzuto abstract) while providing a stronger elastic that is able to hold thicker hair

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maturaporn further in view of Benchwick (US 20160128403).
Regarding Claim 5, Maturaporn discloses the invention of claim 1. Maturaporn does not disclose that edges of the inner elastic element roll inwardly upon a midsection of the inner elastic element. 
Benchwick, in the same field of endeavor teaches, a headband (20) comprising an elastic material (abstract). Benchwick further discloses certain fabric roll up on the edges when cut along the grain, specifically elastic fabrics, more specifically spandex (paragraph [0017]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the construction Maturaporn’s elastic with Benchwick’s material in order to have the fabric of the elastic roll inward so that the fabric would be doubled up in order to provide a tighter fit that would stretch out less over time.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Maturaporn further in view of Stegerhoek (US 20140250566).
Regarding Claims 8-9, Maturaporn discloses the invention of claim 1. Maturaporn discloses a fabric scrunchy (abstract) does not disclose the outer tube comprises a water-resistant and waterproof fabric.
Stegerhoek, in the same field of endeavor teaches a fabric hair holder (figure 1) made of a water-resistant and waterproof fabric (paragraph [0022] discloses the material as waterproof and therefore it is water-resistant). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Maturaporn’s fabric to be waterproof as taught by Stegerhoek in order to have a device in which the user can wear in the water, like the shower, without it absorbing and holding water and becoming heavy. That, is it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Maturaporn’s fabric to be waterproof as taught by Stegerhoek, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and would predictably improve the usefulness of the scrunchie when used in wet conditions such as rain or swimming.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Maturaporn and Rizzuto in view of Stegerhoek.
Regarding Claims 11 and 12, the combination of Maturaporn and Rizzuto discloses the scrunchy of claim 10.  
The combination of Maturaporn and Rizzuto does not disclose the outer tube comprises a water-resistant and waterproof fabric.
Stegerhoek, in the same field of endeavor teaches a fabric hair holder (figure 1) made of a water-resistant and waterproof fabric (paragraph [0022] discloses the material as waterproof and therefore it is water-resistant). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Maturaporn’s fabric to be waterproof as taught by Stegerhoek in order to have a device in which the user can wear in the water, like the shower, without it absorbing and holding water and becoming heavy. That, is it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Maturaporn’s fabric to be waterproof as taught by Stegerhoek, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and would predictably improve the usefulness of the scrunchie when used in wet conditions such as rain or swimming.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Maturaporn and Rizzuto in view of Benchwick. 
Regarding Claim 13, the combination of Maturaporn and Rizzuto discloses the invention of claim 10, but does not disclose that edges of the inner elastic element roll inwardly upon a midsection of the inner elastic element. 
Benchwick, in the same field of endeavor teaches, a headband (20) comprising an elastic material (abstract). Benchwick further discloses certain fabric roll up on the edges when cut along the grain, specifically elastic fabrics, more specifically spandex (paragraph [0017]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the construction and material of Maturaporn’s elastic with Benchwick’s material in order to have the fabric of the elastic roll inward so that the fabric would be doubled up in order to provide a tighter fit that would stretch out less over time.
Response to Arguments
Applicant's arguments filed 10/31/22 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Maturaporn does not disclose “an inner elastic lacking a seam” as claimed in Claim 1, Maturaporn discloses in the abstract and Column 2, Lines 4-35, wherein it is stated that the device is sewingless, therefore, is seamless as sewingless has been interpreted as without sewing. Sewing is defined by Collins Dictionary as “making clothes using a needle and thread”, therefore the device of Maturaporn does not use a needle and thread to join the fabric together. Further, a seam is defined as “a line of stitches that joins two pieces of cloth” (https://www.macmillandictionary.com/dictionary/american/seam), therefore seamless is without the line of stitching, which Maturaporn does not have.
With regard to Applicant’s argument that Maturaporn describes that two ends of elastic band are connected together by ultrasonic welding or sewing to form the loop shape in col. 3 lines 20-25 (Remarks p 5), Examiner agrees that col. 3 lines 20-25 disclose that “Two ends of the fabric elastic band 21 are connected together by ultrasonic welding or sewing to form the loop shape”, i.e. that sewing can be used. However, as cited by Applicant, col. 3 lines 20-25 also disclose forming the loop shape using ultrasonic welding as an alternative to sewing. Further, Maturaporn discloses that “no sewing process is required to manufacture the scrunchy” (abstract, col. 4 lines 9-13). Thus, when the disclosure of Maturaporn is considered as a whole, it is clear the Maturaporn discloses that manufacture without sewing is advantageous.
With regards to Applicant’s argument that a “seam” is a line where two things join based upon a citation from Cambridge dictionary and since Maturaporn discloses that two ends are connected by ultrasonic welding or sewing, then 21 is not continuous and does not lack a seam (Remarks p. 5), Examiner notes that review of the Cambridge dictionary definition at the link provided in Applicant’s remarks shows that the quotation of provided in Applicant’s remarks does not provide the complete definition provided by Cambridge. That is, review of https://dictionary.cambridge.org/dictionary/english/seam on November 15, 2022 shows the first definition as “a line where two things join, especially a line of sewing joining two pieces of cloth or leather”. To provide additional context for considering the broadest reasonable interpretation of “seam”, Examiner notes that “seam” is also defined as “A seam is a line of stitches which joins two pieces of cloth together.” (https://www.collinsdictionary.com/dictionary/english/seam), “a line of stitches that joins two pieces of cloth” (https://www.macmillandictionary.com/dictionary/american/seam), and 
“the joining of two pieces (as of cloth or leather) by sewing usually near the edge” (https://www.merriam-webster.com/dictionary/seam). Thus, it appears that sewing and stitching are reasonably within the broadest reasonable interpretation of “seam” and that a connection that specifically does not include sewing, such as the ultrasonic welding disclosed by Maturaporn, properly reads on the claimed limitation. Examiner notes that the inner elastic member lacking two ends of an elongated element that have been secured to each other as disclosed in Applicant’s paragraph 17 or lacking two ends that have been joined has not been claimed.
Further applicant argues Rizzuto discloses the outer band is a woven fabric in regards to Claim 10 and not the inner bands. Examiner notes that Rizzuto has not been asserted to teach an outer band or inner element as argued. Instead, Rizzuto has been applied as a teaching of the manufacture/construction of an elastic band. That is, the combination modifies the elastic band of Maturaporn to a woven construction as taught by Rizzuto.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772  
/AMY R SIPP/Primary Examiner, Art Unit 3775